Title: General Orders, 25 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday Feby 25th 1778.
SunderlandSullivan. Stirling.


The Brigadiers General & officers commanding Brigades in pursuance of yesterdays orders have made a distribution of Cloathing—The Commanding officers of Regiments & Corps may receive their respective proportions accordingly by applying to the Commissary of Cloathing.
At a General Court Martial whereof Coll Cortlandt was President February 16th 78, Lieutt Tipton of 12th Virginia Regiment tried for gaming and behaving unbecoming the Character of an Officer or Gentleman and acquitted of the charge exhibited against him.
The General cannot perceive upon what principle the Court acquitted Lt Tipton having been clearly convicted of gaming, which is a palpable breach of the general orders prohib[it]ing it in every form and is therefore obliged to disapprove the sentence yet as Lieutenant Tipton has undergone his trial it would be improper to bring him to a second; he is of course to be released from his arrest.
